Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
New 35 U.S.C. § 103 rejection necessitated by amendment

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 12, and 20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Scott, U.S. Patent No. 4,749,449.
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. A composition for cobalt electroplating consisting essentially of:
(a) cobalt ions (cobalt metals may be plated; Scott col. 15 ll. 46-49),
(b) from about 1 ppm to about 1000 ppm, relative to a total weight of the composition (0.01 g/L through the workable viscosity; Scott col. 18 ll. 30-41), of a suppressing agent of formula S1 or of formula S2 or of formula S3a or S3b or of formula S4 and their salts (polyacrylic acid or copolymer of acrylic acid and methacrylic acid; Scott col. 17 ll. 8-33),
(c) boric acid or an ammonium compound (ammonium halide; Scott col. 16 l. 66 – col. 17 l.7),
(d) an inorganic or organic acid (inorganic acid such as sulfuric acid; Scott col. 15 ll. 15-45),
(e) optionally a wetting agent (wetting agent optionally not added),
(f) optionally a leveling agent different from the suppressing agent (leveling agent optionally not added), and
(g) water (balance water; id.), 
wherein R1 is selected from the group consisting of X1-CO-O-R", Xi-SO2-O-R1, X1- PR"O(OR"), Xi-P(OR'')2, Xi-PO(OR'')2, and X1-SO-O-R"; R2, R3, R4 are independently selected from the group consisting of R1 and (i) H, (ii) aryl, (iii) Ci to Cio alkyl (iv) arylalkyl, (v) alkylaryl, and (vi) -(O-C2H3R12)m-OH, wherein if one of R2, R3 or R4 are selected from the group consisting of R1, each other one of R2, R3 or R4 is different from R1, O is a C6 to C14 carbocyclic or a C3 to Cio nitrogen or oxygen containing heterocyclic aryl group, which may be unsubstituted or substituted by up to three Ci to C12 alkyl groups or up to two OH, NH2 or NO2 groups, R31 is selected from the group consisting of R1, H, OR32 and R32 R32 is selected from the group consisting of (i) H and (ii) C1 to C6 alkyl, X1 is a divalent group selected from the group consisting of (i) a chemical bond (ii) aryl, (iii) C1 to C12 alkanediyl, which may be interrupted by one or more O atoms, (iv) an arylalkyl group -X12-X"-, (v) an alkylaryl group -X"-X12- , and (vi) -(0- C2H3R12)mO-, X2 is (i) a chemical bond or (ii) methanediyl, R" is selected from the group consisting of H and C1 to C4 alkyl, R12 is selected from the group consisting of H and Ci to C4 alkyl, X12 is a divalent aryl group, X"1 is a divalent Ci to Cis alkanediyl group, A is a co-monomer selected from the group consisting of vinyl alcohol, which may optionally be (poly)ethyoxylated, acrylonitrile, styrene and acrylamide, B is selected from the group consisting of formula Sla (polyacrylic acid or copolymer of acrylic acid and methacrylic acid fits these; Scott col. 17 ll. 8-33)
n is an integer from 2 to 10 000 (the molecular weight is 2,000-4 x 106, and 2000 corresponds to n being about 28; Scott col. 17 ll. 7-33), 
m is an integer from 2 to 50 (Scott teaches R2-R4 are hydrogen thus doesn’t need to teach m), o is an integer from 2 to 1 000 (Scott teaches formula S1, thus need not teach S3a’s o), and 
p is 0 or an integer from 1 to 10 000 (polyacrylic acid has p=0).

Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.

Claim 2. The composition according to claim 1, wherein R2, R3 and R4 are selected from the group consisting of H, methyl, ethyl, and propyl (polyacrylic acid and copolymer of acrylic acid and methacrylic acid teach R2-R4 are hydrogen). See claim 1 rejection.

Claim 6. The composition according to claim 1, wherein R11 is H (polyacrylic acid and copolymer of acrylic acid and methacrylic acid teach this). See claim 1 rejection.

Claim 8. The composition according to claim 1, wherein the suppressing agent is selected from the group consisting of polyacrylic acid, polyitaconic acid, a maleic acid acrylic acid copolymer, a methacrylic acid acrylic acid copolymer, an itaconic acid acrylic acid copolymer, polyvinylphosphonic acid, and polyvinyl sulfonic acid (polyacrylic acid and methacrylic acid acrylic acid copolymer). See claim 1 rejection.

Claim 12. The composition according to claim 1, wherein the suppressing agent is present in an amount of from 20 to 1000 ppm, relative to the total weight of the composition (0.01 g/L through the workable viscosity; Scott col. 18 ll. 30-41). See claim 1 rejection.

Claim 20. The composition according to claim 1, wherein the suppressing agent is present in an amount of from 30 to 1000 ppm, relative to the total weight of the composition (0.01 g/L through the workable viscosity; Scott col. 18 ll. 30-41). See claim 1 rejection.

Response to Arguments
Applicant’s latest filed arguments have been fully considered and are addressed below.
	
The Examiner has considered Applicant’s argument that claim 20 should be rejoined.
The Examiner agrees and rejoined claim 20, but a new 35 U.S.C. § 103 rejection was necessitated by amendment.

The rest of the arguments are moot in light of the new rejection necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571) 270-7578. The examiner can normally be reached Monday-Friday, 9 AM - 6 PM CT.
Examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicant can schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
 
/HO-SUNG CHUNG/Examiner, Art Unit 1794